United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
L.R., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Willingboro, NJ, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Thomas R. Uliase, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 16-0347
Issued: May 16, 2016

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
COLLEEN DUFFY KIKO, Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On December 15, 2015 appellant, through counsel, filed a timely appeal from an
October 5, 2015 merit decision of the Office of Workers’ Compensation Programs (OWCP).
Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over merits of this case.
ISSUE
The issue is whether appellant has met her burden of proof to establish a lumbar injury
causally related to factors of her federal employment.
FACTUAL HISTORY
On October 21, 2013 appellant, then a 50-year-old letter carrier, filed a recurrence claim
(Form CA-2a) alleging that on October 18, 2013 she sustained a recurrence of her May 16, 2012
work injury.2 She explained that she had returned to full-duty work on September 7, 2013 and
1
2

5 U.S.C. § 8101 et seq.

Under claim number xxxxx813, appellant has an accepted May 16, 2012 claim for exacerbation of preexisting
herniated lumbar discs. OWCP also authorized L4-S1 discectomy on April 15, 2013.

was lifting heavy trays and buckets and bending over into the hampers when she experienced
pain to her lower back. Appellant continued to work until October 18, 2013 when she could no
longer work. She noted that she had undergone back surgery in April 2013.
Along with her claim, appellant submitted three progress notes from Dr. Joan F. O’Shea,
a Board-certified neurosurgeon, dated October 16, 2012, July 30, and September 3, 2013. These
notes pertain to appellant’s May 16, 2012 work injury under claim number xxxxx813 and
indicate that a June 30, 2012 magnetic resonance imaging (MRI) scan showed preexisting
degenerative disc disease at L4-5 and L5-S1, with a left-sided herniated disc at L4-5 and L5-S1.
In her September 3, 2013 report, Dr. O’Shea noted that appellant was status post discectomies on
April 15, 2013, with maximum medical improvement. She opined that appellant could return to
full-duty work, but appellant wanted to return to work for two to three hours per day and
gradually increase her work hours. Dr. O’Shea suggested a functional capacity evaluation.
By letter dated November 25, 2013, OWCP noted the filing of appellant’s recurrence
claim associated with her claim under File No. xxxxxx813. Given appellant’s description of
events, however, it treated the recurrence claim as a new occupational disease rather than a
recurrence. OWCP notified appellant of the deficiencies of her claim and afforded her 30 days
to submit additional factual and medical evidence. Appellant was asked to describe in detail her
employment-related activities which she believed contributed to her condition and a wellrationalized medical report in which her physician explained how the diagnosed medical
condition was caused or aggravated by her employment duties.
OWCP received appellant’s January 9, 2014 signed statement of certification and two
prescriptions scripts from Dr. O’Shea dated January 7, 2014.
In a January 8, 2014 note, Dr. Paul R. Lanzo, an osteopath, indicated that appellant was
seen for recurrent back pain. He related that appellant’s December 10, 2013 MRI scan showed
recurrent herniated disc at L4-5 and L5-S1, and that she was unable to work.
By decision dated February 14, 2014, OWCP denied appellant’s occupational disease
claim as the medical component of fact of injury has not been established. It found that there
was no medical evidence which substantiated that a medical condition had been diagnosed as
causally related to the alleged employment factors.
On February 20, 2014 appellant’s counsel requested an oral hearing before an OWCP
hearing representative. A hearing was held on June 11, 2014 by video conference. Appellant
stated that she returned to full duty on September 7, 2013 and by October 18, 2013, she woke up
in severe pain and could barely walk. She claimed she did not want to return to full duty in
September 2013, when Dr. O’Shea had released her, because she wanted to gradually work her
way back and return to work two to three hours per day. Appellant indicated that her back pain
was at the same level where she had her prior back surgery. She had not worked since
January 2014 and indicated that she had no intervening injuries.
Appellant submitted an August 30, 2013 physical therapy note, a copy of a December 16,
2013 MRI scan, and treatment reports from Dr. O’Shea from April 2013 through January 2014.
In a November 5, 2013 report, Dr. O’Shea indicated that appellant returned to work on
September 15, 2013. Appellant’s postmaster put her on the street for three to four hours and she
2

started to have more back pain because she had wanted to work only two hours a day and work
up to full duty over time. Dr. O’Shea indicated that appellant was status post a workers’
compensation accident on May 16, 2012, which resulted in herniated discs at L4-5 and L5-S1 on
the left and a discectomy on April 15, 2013. Appellant had continued to do well following
surgery. Dr. O’Shea noted that appellant had been having problems at work with increased
activity and that appellant felt that she could perform indoor work which would not require
lifting greater than 30 pounds. She suggested that appellant be provided a stool or chair with a
back when she was doing that work so she had the option of sitting or standing. Dr. O’Shea
opined that appellant could return to full-time work with lifting restrictions. In her December 10,
2013 report, she suggested that appellant undergo a new MRI scan of the lumbosacral spine to
rule out recurrent disc herniation. In her January 7, 2014 report, Dr. O’Shea noted that appellant
did not provide her MRI scan films. She suggested lumbosacral epidural injections and opined
that appellant could return to work with lifting no greater than 15 pounds and working in a chair
with a back.
By decision dated August 26, 2014, an OWCP hearing representative affirmed the prior
decision. She found that the medical reports lacked a history of the development of a new injury
or a diagnosis in connection with the employment factors.
On July 31, 2015 OWCP received appellant’s July 24, 2015 request for reconsideration in
which appellant’s counsel suggested that appellant had provided prima facie factual medical
evidence or, in the alternative, provided sufficient medical evidence to require additional medical
development.
In support of her reconsideration request, appellant submitted diagnostic testing from
April 29, 2008 through May 3, 2011, patient visit update forms from April 29, 2008 through
March 21, 2011, a January 21, 2010 prescription for medicine, a June 26, 2012 progress note,
and a medical report dated March 21, 2011.
In a July 22, 2015 report, Dr. Lanza noted the history and medical course of appellant’s
original back injury. He noted that Dr. O’Shea had released appellant to return to work without
any restrictions on September 15, 2013. Dr. Lanza examined appellant on October 18, 2013 for
recurrent back pain since returning to work. Appellant claimed she was unable to work more
than three hours. Dr. Lanza noted examination findings of restriction of motion in the lumbar
region at 60 degrees with flexion and 30 degrees with extension. Appellant’s pain was centered
around the lumbar spine with radiation to the legs. Dr. Lanza opined that appellant’s lumbar
condition had been aggravated by her return to work. He gave her a note to return to work on a
restricted schedule and to follow-up with Dr. O’Shea.
By decision dated October 5, 2015, OWCP denied modification of its prior decision.
LEGAL PRECEDENT
An employee seeking benefits under FECA has the burden of proof to establish the
essential elements of his or her claim, including the fact that the individual is an employee of the
United States within the meaning of FECA, that the claim was filed within the applicable time
limitation, that an injury was sustained while in the performance of duty as alleged, and that any
disability and/or specific condition for which compensation is claimed are causally related to the

3

employment injury.3 These are the essential elements of each and every compensation claim
regardless of whether the claim is predicated on a traumatic injury or an occupational disease.4
To establish that an injury was sustained in the performance of duty in an occupational
disease claim, a claimant must submit the following: (1) medical evidence establishing the
presence or existence of the disease or condition for which compensation is claimed; (2) a factual
statement identifying employment factors alleged to have caused or contributed to the presence
or occurrence of the disease or condition; and (3) medical evidence establishing that the
employment factors identified by the claimant were the proximate cause of the condition for
which compensation is claimed, or, stated differently, medical evidence establishing that the
diagnosed condition is causally related to the employment factors identified by the claimant.
The medical evidence required to establish causal relationship is usually rationalized medical
evidence. Rationalized medical opinion evidence is medical evidence which includes a
physician’s rationalized opinion on the issue of whether there is a causal relationship between the
claimant’s diagnosed condition and the implicated employment factors. The opinion of the
physician must be based on a complete factual and medical background of the claimant, must be
one of reasonable medical certainty, and must be supported by medical rationale explaining the
nature of the relationship between the diagnosed condition and the specific employment factors
identified by the claimant.5
Appellant has the burden of establishing by the weight of the substantial, reliable, and
probative evidence, a causal relationship between her current back condition and her federal
employment. This burden includes providing medical evidence from a physician who concludes
that the disabling condition is causally related to employment factors and supports that
conclusion with sound medical reasoning.6
ANALYSIS
Under claim number xxxxx813, appellant has an accepted May 16, 2012 back injury for
exacerbation of preexisting herniated lumbar disc, for which she underwent authorized L4-5, L5S1 discectomy on April 15, 2013. She was released to return to full duty without restrictions on
September 3, 2013. Appellant returned to full-duty work on September 7, 2013. She filed a
recurrence claim on October 18, 2013. Due to the circumstances surrounding the claimed injury,
OWCP developed the claim as a new occupational disease claim. It accepted that appellant’s job
duties required lifting heavy trays and buckets, as well as bending over into the hampers while
working as a letter carrier. OWCP denied appellant’s claim as the medical evidence failed to
establish a medical diagnosis in connection with the established work factors. The Board affirms
the denial of this claim.
Appellant submitted multiple diagnostic testing reports, patient visit forms, progress
notes, and medical reports which predate the current alleged injury. Accordingly, this evidence
3

C.S., Docket No. 08-1585 (issued March 3, 2009); Bonnie A. Contreras, 57 ECAB 364 (2006).

4

S.P., 59 ECAB 184 (2007); Joe D. Cameron, 41 ECAB 153 (1989).

5

Victor J. Woodhams, 41 ECAB 345 (1989).

6

See Nicolea Bruso, 33 ECAB 1138, 1140 (1982).

4

is of no probative value to support the current claim. The narrative reports from Dr. O’Shea
dated October 16, 2012, July 30, and September 3, 2013 provide a diagnosis of herniated disc of
L4-5, L5-S1 which was given in connection with appellant’s previous claim number xxxxx813
for her accepted May 16, 2012 back injury. The October 16, 2012 report clearly notes that
appellant has preexisting degenerative disc disease at L4-5 and L5-S1.
Following appellant’s current claim, in her November 5, 2013 report, Dr. O’Shea noted
the medical course of appellant’s May 16, 2012 work injury and that she had returned appellant
to work on September 15, 2013. Appellant started to have back pain with increased activity. In
her January 7, 2014 report, Dr. O’Shea opined that appellant could return to work with lifting
restrictions and working with a chair with a back. She recommended lumbosacral epidural
injections. While Dr. O’Shea opined in her reports that appellant could return to work with
restrictions, she failed to provide a diagnosis in connection with the claimed employment factors
or provide an opinion concerning the cause of appellant’s increased back pain. These reports
failed to provide an opinion that appellant’s current back condition, recommended restrictions,
and treatment were caused or aggravated by the established work factors.7
In his January 8, 2014 report, Dr. Lanza indicated that appellant was seen for recurrent
back pain, the December 10, 2013 MRI scan showed recurrent herniated disc at L4-5 and L5-S1,
and that she was unable to work. However, Dr. Lanza failed to provide an opinion as to how the
recurrent herniated discs at L4-5 and L5-S1 occurred and he failed to address whether and how
the established work factors were competent to cause or contribute to such a condition.8 Further,
he did not address the fact that appellant had preexisting degenerative disc disease at L4-5 and
L5-S1 or that she has sustained a previous traumatic injury which resulted in herniated discs of
L4-5 and L5-S1 and surgery. In his July 22, 2015 report, Dr. Lanza opined that appellant’s
recurrent back pain had been aggravated by her return to work. While Dr. Lanza noted the
history and medical course of appellant’s original back injury in his July 22, 2015 report, he
failed to indicate how her claimed occupational injury occurred, nor did he provide a diagnosis in
connection with the established work factors. Dr. Lanza’s reports fail to establish a history of the
development of a new injury or diagnosis in connection with the claimed employment factors.
Thus, his reports are insufficient to establish appellant’s claim.
The December 16, 2013 MRI scan report is of limited probative value as it lacks a
medical opinion that the diagnosed conditions were caused or aggravated by the accepted work
factors.9
The Board finds that the evidence of record does not establish a medical diagnosis in
connection with appellant’s established work factors. Consequently, appellant failed to establish
the medical component of fact of injury.
On appeal, appellant’s counsel contends that the medical evidence supports the
worsening of appellant’s low back condition was work related and that there were no outside
7

See R.C., Docket No. 15-315 (issued May 4, 2015); Ceferino L. Gonzales, 32 ECAB 1591 (1981).

8

Id.

9

See K.W., 59 ECAB 271 (2007); A.D., 58 ECAB 149 (2006); Jaja K. Asaramo, 55 ECAB 200 (2004);
Michael E. Smith, 50 ECAB 313 (1999).

5

injuries. He suggests that appellant has provided sufficient evidence to establish that she
suffered an aggravation of her low back condition upon her return to work or, alternatively, that
there is sufficient medical evidence to require further medical development by OWCP. As
discussed above, the medical evidence submitted lacks a history of the development of a new
injury or a diagnosis in connection with the claimed employment factors.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not established that she sustained a lumbar condition
causally related to factors of her federal employment.
ORDER
IT IS HEREBY ORDERED THAT the October 5, 2015 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: May 16, 2016
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

6

